DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 8,898,264 (264' Patent), claims 1-18 of US Patent No. 9,892,209 (209' Patent), and claims 1-23 of US Patent No. 10,585,947 (947' Patent). 
With respect to the 264’ Patent, as exemplified in the chart below, the claims of the 264’ Patent anticipate the invention as currently claimed.

Current Application
264’ Patent
1. A method of managing content comprising:
receiving, at a server, an indication that a first content item in a body of managed content in a first repository used by a first application is associated with a business object in a second repository used by a second application and not included in the body of managed content;
1. A method of managing content comprising: 
“receiving a user input via a portal interface associated with a business application indicating that a content item comprising a body of managed content is associated with a business object not included in the body of managed content” 
Also see claim 8: “…wherein the business object is stored in a business repository, and wherein the content item is stored in a document repository, and wherein the business repository and the document repository are different repositories.”
using a processor, linking a content identifier identifying the first content item to a business object identifier identifying the business object via a link,
“…linking, using a processor, the content item to a business object identifier identifying the business object…”; 
wherein linking the content identifier to the business object identifier comprises updating the first content item to include the business object identifier;
“…and wherein the link comprises one or more of: … a soft link comprising an attribute included in metadata associated with the content item”
detecting, at the server, an event broadcast from the second application based on a user interaction at a client computer with an interface, the event including the business object
identifier and an event type;
in response to detecting the event, querying the first repository for content items containing the business object identifier in meta information associated with the content items;

“…wherein the querying of the content management system includes broadcasting the business object identifier by the business application to the content management system, and wherein the content management system can be configured to listen or ignore the broadcast, and wherein the business object identifier is used to access a link directly linking the business object identifier to a content item identifier identifying the content item”
and based on a result of the query, providing a user with access to the first content item.
“accessing, via a portal, the content item, the content item accessed at least in part by using the business object identifier to access the link”


With respect to the 209’ Patent, as exemplified in the chart below, although the 209’ Patent teaches a number of limitations of the current set of claims (note also that the “soft link” as claimed in the 209’ Patent refers to updating the content item to include the attribute/business object identifier in meta information (see Fig. 7, and col. 6, lines 22-35) of the 209’ Patent, similar to what is currently claimed), the 209’ Patent however does not expressly teach “receiving, at a server, an indication that a first content item in a body of managed content in a first repository used by a first application is associated with a business object in a second repository used by a second application and not included in the body of managed content.” 
Nevertheless, in the same art of document retrieval, Horn et al. (US 2004/0177319) (“Horn”) teaches storing the content item and business objects in separate repositories (see for example Horn ¶0040, “…to store object information in an object oriented database and metadata in a catalog database”). 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s claimed invention to modify the teachings of the 209’ Patent with the teachings of Horn. The motivation for doing so would have been to provide better organization and indexing of documents (see Horn, ¶0013).

Current Application
209’ Patent
1. A method of managing content comprising:
receiving, at a server, an indication that a first content item in a body of managed content in a first repository used by a first application is associated with a business object in a second repository used by a second application and not included in the body of managed content;
“1. A method of managing content comprising:
receiving an indication that a content item comprising a body of managed content is associated with a business object not included in the body of managed content…
wherein the portal is connected to one or more business applications or one or more portal applications, and wherein the content item is accessed in response to the portal detecting one or more events broadcast from the one or more business applications or one or more portal applications”
using a processor, linking a content identifier identifying the first content item to a business object identifier identifying the business object via a link,
“linking, using a processor, a content item identifier identifying the content item via a link to a business object identifier identifying the business object”
wherein linking the content identifier to the business object identifier comprises updating the first content item to include the business object identifier;
“wherein the link comprises one or more of a … soft link comprising an attribute included in metadata associated with the content item”
detecting, at the server, an event broadcast from the second application based on a user interaction at a client computer with an interface, the event including the business object
identifier and an event type;

“in response to the portal detecting one or more events broadcast from the one or more business applications or one or more portal applications, at least one of the event broadcasts including the business object identifier, a type associated with the business object identifier, and an identification of an action that initiated the event associated with the at least one of the event broadcasts”
in response to detecting the event, querying the first repository for content items containing the business object identifier in meta information associated with the content items;

“accessing, via a portal, the content item, the content item accessed at least in part by using the business object identifier to access the link”
and based on a result of the query, providing a user with access to the first content item.
“…and accessing, via a portal, the content item…”


With respect to the 947’ Patent, as exemplified in the chart below, although the 947’ Patent teaches a number of limitations of the current set of claims, the 947’ Patent does not anticipate the limitations of “updating the first content item to include the business object identifier” and “querying the first repository for content items containing the business object identifier in meta information associated with the content items” as currently claimed. 
Nevertheless, updating a document by adding keywords in document metadata for use in later querying and document retrieval was well known in the art prior to Applicant’s claimed invention (see for example Horn et al. (US 2004/0177319)(“Horn”), abstract, and ¶0046).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s claimed invention to modify the claims of the 947’ Patent with the teachings of Horn for updating a business object identifier (i.e., metadata) associated with content items. The motivation for doing so would have been to provide better organization and indexing of documents stored in the first repository (see Horn, ¶0013).

Current Application
947’  Patent
1. A method of managing content comprising:
receiving, at a server, an indication that a first content item in a body of managed content in a first repository used by a first application is associated with a business object in a second repository used by a second application and not included in the body of managed content;
“1. A method of managing content comprising: 
receiving, at a server, an indication that a content item in a body of managed content in a first repository used by a first application is associated with a business object in a second repository used by a second application and not included in the body of managed content...” 

using a processor, linking a content identifier identifying the first content item to a business object identifier identifying the business object via a link,
“using a processor, linking a content identifier identifying the content item to a business object identifier identifying the business object via a link”
wherein linking the content identifier to the business object identifier comprises updating the first content item to include the business object identifier;
“wherein linking the content identifier to the business object identifier comprises creating a link record containing the business object identifier and content identifier”
detecting, at the server, an event broadcast from the second application based on a user interaction at a client computer with an interface, the event including the business object identifier and an event type;
“detecting, at the server, an event broadcast from the second application based on a user interaction at a client computer with an interface… the event broadcast including the business object identifier and an event type”
in response to detecting the event, querying the first repository for content items containing the business object identifier in meta information associated with the content items;
and based on a result of the query, providing a user with access to the first content item.

“in response to detecting the broadcast event, accessing the link using the business object identifier, determining the content identifier using the link and accessing the content item using the content identifier”
Also see claim 6: 
“wherein accessing the content item comprises querying the first repository for documents linked to the business object identifier”

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per claim 1, it is not clear what is meant by the limitation “not included in the body of managed content” as currently claimed (see claim 1: “receiving, at a server, an indication that a first content item in a body of managed content in a first repository used by a first application is associated with a business object in a second repository used by a second application and not included in the body of managed content”). 
	For example, as best understood from Applicant’s specification, the “business object” as claimed refers to a key such as a product number (i.e., “P-1000-N001”) of a pump which the user uses to query a body of managed content to find documents stored in document repository 114 that are associated with the pump (see for example, ¶0040 of Applicant’s specification). Thus, it would seem very unusual that the product number “P-1000-N001” would not be included anywhere in the documents associated with the pump.
	Independent claims 8 and 15 recite substantially identical limitations as claim 1, and are therefore rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons as noted above.
	Claims not specifically addressed are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency to one of the above mentioned claims.


Allowable Subject Matter
Claims 1-21 are allowed over the prior art.
The following is an examiner' s statement of reasons for allowance: 
For similar reasons noted in parent applications 15/826323 (US Patent No. 10,585,947), 14/519770 (US Patent No. 9,892,209), and 11/473538 (US Patent No. 8,898,264), the prior art does not teach or render obvious, at the time of Applicant's claimed invention, in the specific combinations and manner recited within the claims, the features of:	
	“receiving, at a server, an indication that a first content item in a body of managed content in a first repository used by a first application is associated with a business object in a second repository used by a second application and not included in the body of managed content;
	using a processor, linking a content identifier identifying the first content item to a business object identifier identifying the business object via a link, wherein linking the content identifier to the business object identifier comprises updating the first content item to include the business object identifier;
	detecting, at the server, an event broadcast from the second application based on a user interaction at a client computer with an interface, the event including the business object identifier and an event type;
	in response to detecting the event, querying the first repository for content items containing the business object identifier in meta information associated with the content items; and
based on a result of the query, providing a user with access to the first content item.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441